                 Case 2:18-cr-00422-SMB Document 1090 Filed 11/17/20 Page 1 of 1

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         November 17, 2020


       No.:                      20-10388
                                 2:18-cr-00422-SMB-1, 2:18-cr-00422-SMB-2, 2:18-cr-
       D.C. Nos.:                00422-SMB-3, 2:18-cr-00422-SMB-4, 2:18-cr-00422-
                                 SMB-6, 2:18-cr-00422-SMB-7
       Short Title:              USA v. Michael Lacey, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       Failure of the appellant to comply with the time schedule order may result in
       dismissal of the appeal.

       Please read the enclosed materials carefully.
